Title: To John Adams from Joseph Anderson, 22 March 1798
From: Anderson, Joseph,Jackson, Andrew
To: Adams, John



Sir,
Philadelphia 22nd March 1798.

Amidst the great National business, with which we know you are Continually Surrounded—we feel unwilling to Obtrude, One Moment upon your time; But the Continued, Verry interesting Situation of our fellow Citizens, impells us again to adress you—
The last personal conference, we had the honor of holding with you when we solicited the return  of our distress’d fellow Citizens to their lands, from which they had been removed—you Suggested that this cou’d not be effected, without a Conference with the Indians—and that the Commissioners, who wou’d hold the Treaty, cou’d be at the place, destind for that purpose, nearly as soon as an Agent, But haveing been some time Since, inform’d, that two of the Commissioners, had declined accepting their appointment—we beg leave to Suggest, that the Season being now far advanced, Unless other Commissioners are immediately appointed—they will not be able to arrive in time, to answer fully, the expectations we had formed—And the Objects well feel Confident you had in View—
We therefore request that other Commissioners may be appointed—in place of those who have declin’d—And that the holding of the Treaty, may be forwarded, with all possible expedition—
We are Sir, with Sentiments / of Verry great Respect / your Most Obedt. Servts.


Jos: AndersonAndrew Jackson